Exhibit 10.87

FIRST AMENDMENT TO LEASE AGREEMENT
THIS FIRST AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is entered into as of
August 22, 2016 (the “Effective Date”), by and between HPBB1, LLC, a Georgia
limited liability company (“Landlord”), and BLACKBAUD, INC., a Delaware
corporation (“Tenant”).
RECITALS:
A.    Landlord and Tenant are parties to that certain Lease Agreement dated May
16, 2016 (the “Lease”), pursuant to which Landlord leased to Tenant
approximately 12.98 acres of real property located in Berkeley County, South
Carolina, and more particularly described in the Lease.
B.    Landlord and Tenant desire to amend and modify the Lease as set forth in
this Amendment.
AGREEMENT:
For and in consideration of the mutual covenants and agreements contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Landlord and Tenant hereby agree as follows:
Recitals; Capitalized Terms. The foregoing recitals are true and correct and are
incorporated herein by this reference. Unless otherwise indicated, all
capitalized terms used herein shall have the same meaning ascribed to such terms
in the Lease.
Amendments.
a.    The definition of Fee Agreement set forth in Section 1.3(p) of the Lease
is hereby amended and restated in its entirety as follows:
Fee Agreement. “Fee Agreement” as used in this Lease means that certain Fee In
Lieu of Tax and Incentive Agreement by and among Berkeley County, South
Carolina, Landlord and Tenant. Notwithstanding anything in the Fee Agreement to
the contrary, the Fee Agreement shall not amend or modify this Lease, or any
terms hereof, and nothing in the Fee Agreement shall limit Tenant’s obligations
under this Lease.
b.    The following definition of Indemnification Agreement is hereby added to
the Lease as Section 1.3(xx):
Indemnification Agreement. “Indemnification Agreement” as used in this Lease
means that certain Indemnification Agreement by and between Tenant and Landlord
dated as of August 22, 2016. Notwithstanding anything in the Indemnification
Agreement to the contrary, the Indemnification Agreement shall not amend or
modify this Lease, or any terms hereof, and nothing in the Indemnification
Agreement shall limit Tenant’s obligations under this Lease.
c.    The following is hereby added to Section 2.6(e) of the Lease:



--------------------------------------------------------------------------------




Immediately following approval of the Fee Agreement by Berkeley County, South
Carolina, Landlord and Tenant will sign and deliver to the other party the Fee
Agreement and the Indemnification Agreement. For avoidance of doubt: (i) Tenant
shall be solely responsible without reimbursement or contribution from Landlord
for all losses, costs, liabilities, claims, damages, expenses (including
reasonable attorneys’ fees), penalties or fines of any kind whatsoever,
including without limitation, any Deficiency Payment (as defined in the Fee
Agreement), which may be incurred from time to time by Tenant or Landlord under
the Fee Agreement, and Tenant shall reimburse Landlord immediately upon demand
for any such amounts incurred by Landlord; and (ii) Tenant shall not exercise
any rights given to Tenant under Section 4.01(e) of the Fee Agreement that would
constitute a breach of this Lease.
Default. The following are hereby added to Section 10.1 as Events of Default by
Tenant under the Lease:
(e) Tenant shall fail to pay when due any amount owed to Landlord by Tenant
under the Indemnification Agreement and the continuation of such failure for
fifteen (15) days following Landlord’s written notice thereof to Tenant; or (f)
Tenant shall fail to comply with any term, provision or covenant of the
Indemnification Agreement, other than the payment of amounts owed to Landlord,
and the failure is not cured within thirty (30) days after written notice to
Tenant from Landlord; provided, however, that no Event of Default shall occur if
the failure is not susceptible to cure within thirty (30) days so long as Tenant
promptly commences the cure within such thirty (30) day period and diligently
and continuously pursues it to completion as soon as reasonably possible and in
any event within one hundred eighty (180) days thereafter.
For the avoidance of doubt, the lien created by execution of the Fee Agreement
shall not constitute an Event of Default under Section 10.1(d) of the Lease, but
any specific liens filed against the Premises due to unpaid amounts by Tenant
under the Fee Agreement shall be governed by Section 10.1(d) of the Lease.
Miscellaneous. This Amendment shall become effective only upon full execution
and delivery of this Amendment by Landlord and Tenant. The Lease, as modified by
this Amendment contains the parties’ entire agreement regarding the subject
matter covered by the Lease and this Amendment and supersedes all prior
correspondence, negotiations, and agreements, if any, whether oral or written,
between the parties concerning such subject matter. Except as modified by this
Amendment, the terms and provisions of the Lease shall remain in full force and
effect, and the Lease, as modified by this Amendment, shall be binding upon and
shall inure to the benefit of the parties hereto, their successors and permitted
assigns.
Counterparts; PDF Signatures. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original instrument, but
all such counterparts together shall constitute one and the same instrument.
Signature and acknowledgment pages, if any, may be detached from the
counterparts and attached to a single copy of this document to physically form
one document. Signatures given by portable document format shall be binding and
effective to the same extent as original signatures.
[Rest of Page Intentionally Left Blank; Signature Page Follows]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Amendment under seal
as of the Effective Date.


 
 
LANDLORD:
 
/s/ Jeff Mixson
 
 
 
Witness
 
HPBB1, LLC
 
 
 
a Georgia limited liability company
 
8/29/16
 
 
 
Date
 
By:
/s/ John R. Holder
 
 
 
 
John R. Holder
 
 
 
 
Managing Member
 
 
 
 
 
 
 
 
 
 
 
TENANT:
 
/s/ Kimberly Perry
 
 
 
Witness
 
BLACKBAUD, INC.,
 
 
 
a Delaware corporation
 
September 6, 2016
 
 
 
Date
 
By:
/s/ Michael Gianoni
 
 
 
 
Michael Gianoni
 
 
 
 
President and Chief Executive Officer
 










